Citation Nr: 0623218	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine, dorsal spine and lumbar spine.

2.  Entitlement to service connection for arthritis of the 
ankles, elbows and left knee. 

3.  Entitlement to service connection for a breathing 
disorder, claimed as secondary to Agent Orange exposure.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a shell fragment wound scar, left lateral chest.


REPRESENTATION

Veteran represented by:  West Virginia Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active service from August 1966 to August 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, WV, which denied an increased 
evaluation for a shell fragment wound scar, left lateral 
chest, and denied service connection for arthritis of the 
ankles, elbows, left knee and cervical, dorsal and lumbar 
spine and service connection for a breathing disorder.

The veteran currently has claims pending for service 
connection for hearing loss and tinnitus.  Those claims are 
not presently on appeal before the Board and will not be 
addressed in this decision.

The veteran testified in a hearing before a VA decision 
review officer in July 2003.

The veteran's claims for service connection for arthritis of 
the cervical spine, dorsal spine and lumbar spine, arthritis 
of the ankles, elbows and left knee and  
for service connection for a breathing disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's shell fragment wound scar, left lateral chest, 
is superficial, well-healed, nontender and asymptomatic and 
is not associated with underlying soft tissue damage.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a shell fragment wound scar, left lateral chest, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
4.7, 4.40, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 
(2005). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The duty to notify under the VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of the information and medical or lay evidence that is 
necessary to substantiate the claim.  Under these provisions, 
VA is required to obtain service medical records and relevant 
VA healthcare records and must make reasonable efforts to 
help the veteran obtain other relevant medical records.  The 
duty to assist also requires VA to provide the claimant with 
a medical examination or a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 
(2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim being 
decided.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 
38 C.F.R.§ 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119 (2004), the Court 
specifically held that VCAA requires VA to provide notice, 
consistent with the requirements of 
38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b) and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159 (b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21.  The Court clarified that VA's 
regulations implementing amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  Id. at 120, 122-24.

In this case, the RO provided the veteran VCAA notice on his 
claim for an increased evaluation for a shell fragment wound 
scar, left lateral chest, by letter dated July 2005, after 
initially deciding that claim in a rating decision dated 
December 2002.  In the VCAA notice letter, the RO 
acknowledged the veteran's claim, notified him of the 
evidence needed to substantiate that claim, and indicated 
that it was developing his claim pursuant to VA's duty to 
assist.  As well, the RO identified the evidence it had 
received in support of the veteran's claim and the evidence 
it was responsible for obtaining.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all other outstanding evidence that he identified.  The RO 
also noted that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the veteran to let VA know if he had any evidence or 
information he thought would support his claim.  This notice 
letter reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.

For the following reasons, any defect with respect to the 
timing of the July 2005 VCAA notice letter constitutes 
harmless error.  First, as previously indicated, the 
aforementioned notice satisfies the content requirements of 
the VCAA.  Second, in Pelegrini II, the Court recognized the 
need for, and the validity of, notification sent after the 
initial decision in cases where such notice was not mandated 
until after that initial decision had been made.  Although, 
in this case, the VCAA was already in effect at the time the 
RO initially decided the veteran's claim for an increased 
evaluation, the only way that VA could now provide notice 
prior to initial adjudication would be to vacate all prior 
adjudications and to nullify the notice of disagreement and 
substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the RO's prior decision.  As such, 
the veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, he was 
afforded the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of his claim and the Board's consideration of his appeal.  
With regard to the duty to notify, the VCAA simply requires 
that VA give a claimant an opportunity to submit information 
and evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2005)(harmless error).

B.	Duty to Assist

The RO has complied with the duty to assist the veteran in 
the development of his claims.  The RO requested 
authorization and obtained medical records on his behalf.  
After several attempts at locating some of the private 
treatment records identified by the veteran, the RO was 
notified by letter dated April 2005 that some of the 
treatment records are not available.  As the RO has obtained 
available relevant VA and private medical records, the Board 
finds that the RO's numerous attempts to obtain those records 
have satisfied the duty to assist. 

II.  Analysis of Claim

The veteran seeks an increased rating for a shell fragment 
wound scar of the left lateral chest, currently rated as 10 
percent disabling.   In his testimony and in written 
statements, the veteran contends that the scar causes 
occasional sharp pain that is worse with exertion.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2005). 

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A.§ 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The criteria for rating scars other than those of the head, 
face or neck are set forth in  38 C.F.R. § 4.118, sections 
7801 through 7805.   

Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is appropriate when the area 
or areas exceed six square inches (39 square centimeters).  A  
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2005).  A 30 percent 
evaluation is appropriate when the area exceeds 72 square 
inches (465 square centimeters).  Id.  An evaluation of 40 
percent is assignable when the area exceeds 144 square inches 
(929 square centimeters).  Id.  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2) (2005).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2005).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2005).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803 (2005).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2005).

Diagnostic Code 7804 assigns a 10 percent evaluation to scars 
that are superficial and painful on examination.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2005).  A superficial scar is 
one not associated with underlying soft tissue damage. A 
10 percent evaluation will be assigned for a scar on the tip 
of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation. (See 38 C.F.R. § 4.68 
of this part on the amputation rule.)  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note (1), (2) (2005).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005).

The veteran had a VA examination in December 2002.  The VA 
examiner observed a shell fragment wound scar of the left 
lateral chest.  According to the examination report, the 
veteran reported experiencing pain in the area of the scar 
once or twice a year.  The VA examiner did not observe any 
limitation of motion associated with the shell fragment wound 
scar.  The shell fragment wound scar was not characterized as 
unstable and was not associated with underlying tissue 
damage.

Applying these findings to the rating criteria of Diagnostic 
Code 7804, 10 percent is the appropriate rating for the 
veteran's shell fragment wound scar.  According to the report 
of the VA examination, the veteran's shell fragment wound 
scar is superficial, is not attached to underlying structures 
and does not limit the function of the affected area.  The 
veteran has not contended that the shell fragment wound scar 
causes limitation of motion.  The tenderness of the scar and 
the pain associated with it are contemplated in the current 
rating.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 
percent rating is appropriately assigned to this injury. 

ORDER

An initial evaluation in excess of 10 percent for shell 
fragment wound scar, left lateral chest is denied.

REMAND


VA's duty to assist under the VCAA includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  Under 38 C.F.R. § 3.159(c)(4) (2005).  
A medical examination or medical opinion is deemed necessary 
if the following criteria are met: (1) The record does not 
include sufficient competent medical evidence to decide the 
claim; (2) The record includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (3) The record establishes 
that the claimant suffered an event, injury or disease in 
service, or has a disease or symptoms of a disease listed in 
38 C.F.R. 
§§ 3.309, 3.313, 3.316, or 3.317, which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease or another 
service-connected disability.  

In this case, another VA examination is necessary for the 
evaluation of the veteran's arthritis claim.  At the 
veteran's VA examination in December 2002,  the VA physician 
diagnosed arthritis of the cervical, dorsal and lumbar spine.  
The VA physician did not opine whether the present condition 
is related to service and specifically whether arthritis 
could be related to the veteran's duties as a combat medic, 
including lifting and moving soldiers.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination.  The RO should forward the 
veteran's claims file to the examiner 
for review in conjunction with the 
examination and ask the examiner to 
confirm in the in written report that 
such a review was conducted.  Following 
a thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a)	diagnose any arthritis of the spine;

b)	opine whether it is at least as likely 
as not (50 percent or greater 
likelihood) that such a disorder is 
related to the veteran's period of 
active service, including the veteran's 
duties of lifting and moving injured 
soldiers; and;

c)	provide detailed rationale, with 
specific references to the record, for 
the opinion provided.

2.   The veteran has claimed entitlement to 
service connection for a breathing 
disorder, claimed as secondary to Agent 
Orange exposure.  The claim for service 
connection for a breathing disorder was 
denied in a December 2002 rating decision.  
The veteran's claim of service connection 
for arthritis of the ankles, elbows and 
left knee was also denied in the December 
2002 rating decision.   The veteran 
expressed his disagreement with the denial 
of these service connection claims at his 
July 2003 hearing.  However, there is no 
record that a statement of the case 
containing the pertinent law and 
regulations was issued to the veteran 
regarding service connection for a 
breathing disorder or service connection 
for arthritis of the ankles, elbows and 
left knee.  The Board is therefore required 
to remand these issues to the RO for the 
issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  
The RO should complete all actions required 
by 38 C.F.R. § 19.26, including issuance of 
a statement of the case, so that the 
veteran may have the opportunity to 
complete an appeal on these issues by 
filing a timely substantive appeal.

4.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.  § 3.159(b), which 
explains that, if the veteran's service 
connection claim is granted, such award 
will be assigned a disability rating and an 
effective date, and provides the veteran 
the information and evidence needed to 
establish a particular disability rating 
and effective date, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

5.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


